Citation Nr: 1640090	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-48 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for residuals of a right foot fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This matter was previously remanded by the Board in June 2011 and October 2014.  As discussed below, the Board finds remand is again warranted in order to obtain an addendum medical opinion regarding the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claim of entitlement to a compensable initial disability rating for residuals of a right foot fracture.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Board previously remanded this matter in June 2011 and October 2014, specifically to provide the Veteran with a VA examination in order to determine the current severity of his service-connected residuals of a right foot fracture and to associate service treatment records with the claims file, respectively.  

The Veteran's service treatment records document a January 2001 right foot nondisplaced transverse fracture at the distal third of the shaft of the second metatarsal.  Upon follow up in February 2001, there was a large amount of callous formation surrounding the fracture, and normal anatomic alignment was maintained.  In March 2001, there was further healing of the fracture, with significant callous formation and satisfactory position and alignment.  By April 2001, the fracture was healed.  

The Veteran has reported, including in his November 2010 VA Form 9 substantive appeal, ongoing (often constant) pain in his right foot which prohibits full weightbearing and requires him to walk with a limp and/or a cane and to utilize a bigger shoe size for his right foot.  

Upon his most recent VA foot examination in July 2011, the Veteran reported constant, dull, aching pain in his right midfoot region.  Upon physical examination, there was painful motion with twisting of the right midfoot, without restrictive motion, and tenderness to palpation mostly over the first metatarsophalangeal (MTP) joint.  There was no abnormal weightbearing, weakness, or instability.  The examiner diagnosed mild first MTP joint arthrosis based upon current x-ray results.  

In November 2011, a VA examiner provided an addendum opinion following a full review of the Veteran's claims file and service treatment records.  The examiner noted that the initial right foot fracture was nondisplaced and not serious, with subsequent minimal pain with walking, and x-rays which showed good bone callous formation.  The examiner stated that current x-rays showed no residuals of the fracture, which had healed completely.  A review of VA treatment records showed no noted right foot complaints in December 2010.  Upon VA examination in January 2010, the Veteran's gait was normal, without noted right foot abnormalities.  Upon later VA examination in July 2011, there was normal weightbearing with tenderness over the first MPT joint, although the examiner stated that was not where the original fracture was.  Therefore, the examiner concluded that the Veteran had no residuals of his resolved right foot fracture, based upon multiple examinations which failed to document physical abnormalities.  The examiner stated that a foot fracture which had completely healed without any evidence of arthritis or abnormality at the site of the fracture would not cause any residuals.  

Although the November 2011 VA examiner apparently distinguished the Veteran's noted first MTP joint arthrosis and tenderness from his service-connected resolved right foot fracture, based upon the original fracture having occurred in a different location (the distal third of the shaft of the second metatarsal) and multiple examinations which failed to document resulting physical abnormalities, the Board finds it significant that the March 2010 RO decision which granted service-connection for residuals of a right foot fracture resolved reasonable doubt in favor of the Veteran and granted service connection based upon current x-rays which showed arthrosis of the first MTP joint.  

Given this inconsistency over the consideration and probative value afforded to the Veteran's symptomatology of the first MTP joint, the Board finds that an addendum medical opinion would be beneficial in order to properly adjudicate the Veteran's initial rating claim on appeal.  As such, upon remand, the AOJ should obtain a medical opinion in order to determine the current severity of the Veteran's right foot disability, including a discussion as to whether there is any etiological relationship between the Veteran's in-service nondisplaced transverse fracture at the distal third of the shaft of the second metatarsal of the right foot and documented mild first MTP joint arthrosis and tenderness.  The examiner must also fully consider the Veteran's lay complaints of ongoing (often constant) pain in his right foot which prohibits full weightbearing and requires him to walk with a limp and/or a cane and to utilize a bigger shoe size for his right foot.  

Additionally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  As noted by the Veteran's representative in the August 2016 Informal Hearing Presentation (IHP), the most recent right foot examination took place over five years ago, in July 2011.  In light of the time that has elapsed since the last VA foot examination and the Veteran's ongoing complaints that his right foot condition has worsened in severity, the Board concludes that a full VA foot examination is necessary to determine the current severity of the Veteran's service-connected right foot condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination with a properly qualified VA examiner in order to determine the current severity, manifestations, and functional effects of the Veteran's service-connected right foot disability.  The entire claims file, including this remand, should be made available to and reviewed by the VA examiner in conjunction with the examination.  

The examiner must specifically consider and discuss whether there is any etiological relationship between the Veteran's in-service nondisplaced transverse fracture at the distal third of the shaft of the second metatarsal of the right foot and subsequent documented mild first MTP joint arthrosis and tenderness to palpation, and the Veteran's reports of ongoing (often constant) pain in his right foot which prohibits full weightbearing and requires him to walk with a limp and/or a cane and to utilize a bigger shoe size for his right foot.  

2.  Following the above, review the resulting examination report to ensure its adequacy and compliance with the above directives.  If the examination report and/or resulting opinions are inadequate for any reason, take any corrective action deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  The RO must specify the location (i.e. first or second MTP) of any residuals of the service-connected right foot fracture.  If any benefit sought remains denied, provide the Veteran and his representative with an SSOC and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


